Citation Nr: 0502942	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar and thoracic spine.

2.  Entitlement to an increased rating for service-connected 
gunshot wound, residuals of fracture of spine and of the 
right scapula, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals, fracture, right humerus, currently evaluated as 0 
percent disabling (noncompensable).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for degenerative disc 
disease, lumbar and thoracic spine, and claims of entitlement 
to an increased rating for service-connected gunshot wound, 
residuals of fracture of spine and of the right scapula, 
evaluated as 10 percent disabling, and service-connected 
residuals, fracture, right humerus, evaluated as 
noncompensable.  The veteran appealed.  Jurisdiction over the 
veteran's claims file was subsequently transferred to the RO 
in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran has a lumbar and thoracic spine disability 
that was related to an injury during his service.  

2.  The veteran's service-connected gunshot wound, residuals 
of fracture of spine and of the right scapula, is productive 
of a full range of right shoulder motion, but not ankylosis 
of scapulohumeral articulation, a malunion of the humerus 
with moderate deformity, a dislocation of the clavicle or 
scapula, or a nonunion of the clavicle or scapula with loose 
movement.

3.  The veteran's service-connected residuals, fracture, 
right humerus, are productive of a full range of right 
shoulder motion, but not a malunion of the humerus with 
moderate deformity, ankylosis of scapulohumeral articulation 
or a nonunion or malunion of the clavicle or scapula.  


CONCLUSIONS OF LAW

1.  The veteran has a lumbar and thoracic spine disability 
that is the result of disease or injury that was incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected gunshot wound, 
residuals of fracture of spine and of the right scapula, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71, 4.73, Diagnostic Code 5304 
(2004).

3.  The criteria for a compensable rating for service-
connected residuals, fracture, right humerus, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.71, 4.73, Diagnostic Code 5202 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  The Board initially notes that as the Board has fully 
granted the veteran's claim for service connection, any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran as to this claim would essentially be 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  The following discussion is restricted to the 
claims for increased ratings, except as noted.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2002 rating decision that the 
evidence did not show that the criteria for increased ratings 
for the claimed service-connected conditions had been met.  
Those are the key issues in this case, and the rating 
decision, as well as the statement of the case (SOC), 
informed the appellant of the relevant criteria.  In 
addition, the RO sent the veteran a VCAA notification letter, 
dated in May 2002.  That letter identified the information 
and evidence the RO would obtain and the information and 
evidence the veteran was responsible to provide.  The Board 
concludes that the discussions therein adequately informed 
the veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the content of the May 2002 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the May 2002 letter to the veteran from the 
RO, the appellant was requested to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4142) 
for all evidence that he desired VA to attempt to obtain.  He 
was further notified, "You can help us with your claim by 
doing the following: tell us about any additional information 
or evidence that you want us to try and get for you."  It 
appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  

The Board further notes that the May 2002 letter was sent to 
the veteran prior to the RO's October 2002 decision that is 
the basis for this appeal.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical and VA medical records.  
The veteran has been afforded a VA examination covering the 
disabilities in issue.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




II.  Service Connection

The veteran argues that service connection is warranted for 
degenerative disc disease, lumbar and thoracic spine.  He 
argues that he hurt his back in 1943 while doing push-ups at 
Ft. Rucker, Alabama, and while recovering from his service-
connected shrapnel wound in England.  With regard to the 
second injury, he argues that he fell onto his back at the 
same time he fractured his shoulder.  See veteran's claim, 
received in April 2002.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's service records include an "abbreviated 
clinical record," dated in December 1945, which shows that 
in July 1944, the veteran was wounded by shrapnel in his 
right shoulder in France.  Specifically, he sustained a 
penetrating wound of the right arm in the area of the 
insertion of the deltoid muscle.  There was no fracture at 
that time.  While he was recuperating from this wound in 
England, he suffered a fracture of his right humerus while 
exercising.  He was hospitalized for seven weeks and then 
returned to limited duty.  On examination, there was a well-
healed scar about 11/2 inches long at the insertion of the 
right deltoid muscle, and there was moderate atrophy of the 
deltoid, with no limitation of motion and no pain on 
movement.  There was no evidence of malunion of the old 
fracture and the disability of the deltoid was "minimal," 
with no need for further hospitalization.  See also June 1947 
VA examination report (containing a similar history).  Other 
reports note that the veteran's July 1944 injuries included a 
compound, incomplete fracture at the base of the spinous 
process at the right scapula, and that in September 1944 he 
sustained an accidental simple spiral fracture of the right 
humerus while exercising in the rehabilitation area.  An 
October 1945 report notes treatment for back pain, with no 
other details provided.  The veteran's separation examination 
report, dated in December 1945, shows that the section for 
"musculoskeletal defects" listed "none."  

The veteran's discharge shows that he participated in the 
Normandy Campaign, and that his awards included the Purple 
Heart.  

The post-service evidence includes treatment reports from a 
VA facility in Mountain Home, Tennessee, and VA hospital and 
examination reports, dated between 1947 and 2002.  This 
evidence includes the following: outpatient treatment reports 
show treatment for complaints of back pain beginning in 1980, 
with the first diagnosis of DJD (degenerative joint disease) 
dated in 1991.  A September 1991 report shows treatment for 
complaints of back pain, and that the veteran reported that 
he hurt his back during service while doing push-ups.  A VA 
joints examination report, dated in May 2002, shows that the 
veteran reported that he injured his back after falling on it 
while recuperating from his shrapnel wounds in England.  X-
rays of the lumbosacral spine revealed marked degenerative 
changes between L4 and S1 with end-plate sclerosis.  X-rays 
of the thoracic spine revealed sclerosis with convexity to 
the right, evidence of osteopenia and degenerative changes of 
the lower thoracic spine.  The final diagnoses included 
"Significant degenerative disc disease of the lumbosacral 
spine, more likely than not secondary to this veteran's 
injury incurred during the time of active duty when he fell, 
injuring his lumbosacral spine," and "degenerative changes 
of the lower portion of the thoracic spine, secondary to same 
injury, which more likely than not precipitated post-
traumatic arthritis of the lumbosacral spine."  

In summary, the veteran has stated that he injured his back 
after a fall while recuperating from his shrapnel wounds in 
England.  The service medical records show that he was 
wounded in 1944, that he was hospitalized in England, and 
that he was treated for back pain in October 1945.  He is 
shown to have degenerative disc disease of the lumbosacral 
spine and degenerative changes of the lower portion of the 
thoracic spine.  A VA examiner has associated both of these 
disorders with the veteran's service.  In this regard, in the 
April 2002 statement of the case (SOC), the RO denied the 
claim after stating that the VA examiner appears to have 
accepted a statement from the veteran that is arguably 
unsubstantiated by service medical records.  Specifically, 
the physician appears to have accepted the veteran's 
statement that he fell on his back while recuperating from 
his shrapnel wounds during service; service medical records 
do not show a specific report of such an injury.  The RO also 
noted that the physician's opinion was not based on a review 
of the claims file.  However, and in any event, the RO 
acknowledged that the VA physician's opinion links the 
veteran's current back disorders to his service, and the RO 
did not attempt to obtain any additional clarification or 
explanation from the physician.  There is no competent 
countervailing evidence of record.  The Board further notes 
that the service medical records contain evidence of 
treatment for back pain in October 1945, and that this 
evidence is not inconsistent with the veteran's reported back 
injury.  Given the foregoing, the Board finds that the 
evidence is at least in equipoise.  Service connection is 
therefore granted for lumbar and thoracic spine disorders.  


III.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his service-connected gunshot wound (GSW), residuals of 
fracture of spine and of the right scapula, and residuals, 
fracture, right humerus.  

In rating decisions dated in July and November of 1947, the 
RO granted service connection for a shell fragment wound 
(SFW) scar, right shoulder, and residuals, fracture, right 
arm.  The RO subsequently recharacterized these disabilities 
as stated on the cover page of this decision.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

The Board initially notes that the claims file includes 
treatment reports from a VA facility in Mountain Home, 
Tennessee, dated between 2001 and 2002, which do not contain 
any relevant findings.  

A May 2002 VA joints examination report shows that the 
veteran complained of daily right shoulder pain that he rated 
as four on the analog pain scale, with flare-ups about three 
times per week, rated as seven to eight.  The flare-ups 
reportedly occurred with overuse as well as barometric 
pressure changes.  On examination, the shoulders were 
architecturally normal, with no evidence of muscular wasting 
or loss over the rotator cuff musculature.  There was 
tenderness over the supraspinatus on the right hand side.  
There was no evidence of injury and no skin breakdown.  There 
was a full range of movement of the upper extremities, with 
full extension to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees.  Forearm 
supination and pronation was intact.   There was good 
muscular tone and strength bilaterally, and there were no 
abnormal movements.  There was a five centimeter well-healed 
scar on the right upper biceps area at its lateral surface 
that was nontender and nonadherent.  There was no evidence of 
significant underlying tissue loss.  Deep tendon reflexes 
were 2+ at the upper extremities, and there was no evidence 
of sensory loss.  X-rays of the shoulders did not show any 
significant degenerative changes, however, there was minimal 
bilateral AC (acromioclavicular) degenerative disease.  X-ray 
of the scapula showed calcification of the insertion of the 
supraspinatous tendon on the right hand side indicative of 
calcific tendonitis.  The final diagnoses included "history 
of gunshot injury to the right upper humerus, without 
evidence of myoneural involvement, and without evidence of 
significant sequalae," "calcific tendonitis of the right 
supraspinatous, more likely than not incurred as a result of 
an injury during the time of active duty when the patient 
fell, injuring his right shoulder and his back," and 
"bilateral degenerative changes of both acromioclavicular 
joints, more likely than not, not related to any service 
injury."  

A.  GSW Residuals of Fracture of Spine and Right Scapula

The RO has granted service connection for gunshot wound, 
residuals of fracture of spine and of the right scapula.  
This condition is not specifically listed in the diagnostic 
codes of the VA's disability rating schedule.  When an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury.  38 C.F.R. §§ 
4.20, 4.27 (2004); see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

The veteran's right shoulder condition appears to be most 
analogous to clavicle or scapula, impairment of, which is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5304.  
Under DC 5304, Muscle Group IV consists of the intrinsic 
muscles of the shoulder girdle, which include the 
supraspinatus, infraspinatus and teres minor, the 
subscapularis, and the coracobrachialis.  The function of the 
muscles in group IV is stabilization of the shoulder against 
injury in strong movements, holding head of humerus in 
socket, abduction, outward rotation, and inward rotation of 
arm.  Id.

This diagnostic code further provides that a 10 percent 
rating is warranted for a moderate disability, and that a 20 
percent rating is warranted for moderately severe disability.  
Id.

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.56, a moderate disability of muscles is 
evidenced by objective findings that may include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, as well as some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  A moderately severe disability 
of muscles is evidenced by objective findings that may 
include Entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

In April 2002, the veteran filed his claim for an increased 
rating for his service-connected gunshot wound, residuals of 
fracture of spine and of the right scapula, evaluated as 10 
percent disabling.  In October 2002, the RO denied the claim.  

With regard to the history of this injury, the Board's 
discussion of the veteran's injuries in Part II is 
incorporated herein.  See 38 C.F.R. § 4.1 (2004).

In this case, there is no evidence of indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, or tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  The veteran is 
shown to have a full range of motion in his right shoulder 
with "good" strength.  An X-ray of the shoulders did not 
show any significant degenerative changes, however, there was 
minimal bilateral AC (acromioclavicular) degenerative 
disease.  An X-ray of the scapula showed calcification of the 
insertion of the supraspinatous tendon on the right hand side 
indicative of calcific tendonitis.  The final diagnoses 
included calcific tendonitis of the right supraspinatous, and 
bilateral degenerative changes of both acromioclavicular 
joints (although the examiner indicated that the veteran's 
degenerative changes were not related to his service-
connected disorders, the Board has not attempted to 
dissociate any symptoms, see Mittleider v. West, 11 Vet. App. 
181 (1998)).  In summary, the evidence is insufficient to 
show that the veteran's service-connected gunshot wound, 
residuals of fracture of spine and of the right scapula, is 
productive of a moderately severe disability.  See 38 C.F.R. 
§ 4.56.  Therefore, a rating in excess of 10 percent is not 
warranted under DC 5304.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, since 
there is no medical evidence of ankylosis of scapulohumeral 
articulation,  motion of the major arm is limited to shoulder 
level, or a nonunion of the clavicle or scapula, a rating in 
excess of 10 percent under DC 5200, DC 5201, or DC 5203 is 
therefore not in order.  See also 38 C.F.R. § 4.71a, DC 5003.

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating 
in excess of 10 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain and weakness have been 
considered, the May 2002 VA examination report shows that the 
veteran has a full range of motion in his right shoulder.  In 
addition, muscle strength in his right upper extremity was 
"good," with no evidence of atrophy.  Furthermore, there is 
no evidence of such symptoms as laxity, incoordination or 
other neurological impairment.  The Board therefore finds 
that the record does not show that the veteran's functional 
loss due to his service-connected gunshot wound, residuals of 
fracture of spine and of the right scapula, impairs him to 
such a degree that he has the equivalent of ankylosis of the 
scapulohumeral joint articulation, or a limitation of motion 
of his right arm to shoulder level, as required for a rating 
in excess of 10 percent under DC's 5200 or 5201.



B.  Residuals, Fracture, Right Humerus

The RO has granted service connection for residuals, 
fracture, right humerus.  This condition appears to be most 
analogous to "humerus, other impairment of," which is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202.  See 38 
C.F.R. §§ 4.20, 4.27; Lendenmann; Pernorio.  

Under DC 5202, a 20 percent disability rating is warranted 
for humerus, other impairment of: malunion of: moderate 
deformity.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

In this case, there is no evidence of a malunion of the 
humerus with moderate deformity.  As previously stated, the 
veteran is shown to have a full range of motion in his right 
shoulder with "good strength."  The diagnoses in the May 
2002 VA examination report included "history of gunshot 
injury to the right upper humerus, without evidence of 
myoneural involvement, and without evidence of significant 
sequalae." (emphasis added).  Therefore, the criteria for a 
compensable rating under DC 5202 have not been met.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  
Specifically, since there is no medical evidence of ankylosis 
of scapulohumeral articulation,  motion of the right arm 
limited to shoulder level, or a malunion of the clavicle or 
scapula, a compensable rating under DC 5200, DC 5201, or DC 
5203 is not in order.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca; VAGCOPPREC 9-98.  In this case, a 
compensable rating is not warranted on the basis of 
additional functional loss due to pain and weakness.  
Although the veteran's reports of pain and weakness have been 
considered, the May 2002 VA examination report shows that the 
veteran has a full range of motion in his right shoulder.  
Muscle strength in his right upper extremity was "good," 
with no evidence of atrophy.  Furthermore, there is no 
evidence of such symptoms as laxity, incoordination or other 
neurological impairment.  The May 2002 examiner's diagnosis 
stated that the veteran's gunshot injury to the right upper 
humerus was without evidence of myoneural involvement, and 
without evidence of significant sequelae.  The Board 
therefore finds that the record does not show that the 
veteran's functional loss due to his service-connected 
residuals, fracture, right humerus, impairs him to such a 
degree that he has the equivalent of ankylosis of the 
scapulohumeral joint articulation, or a limitation of motion 
of his right arm to arm level, as required for a compensable 
rating under DC 5200 or DC 5201.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  


ORDER

Service connection for lumbar and thoracic spine disorders is 
granted.

A rating in excess of 10 percent for service-connected 
gunshot wound, residuals of fracture of spine and of the 
right scapula, is denied.  

A compensable rating for service-connected residuals, 
fracture, right humerus, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


